Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kyle E. Yarberry (Reg. # 70,157) on 08/09/2021.

The application has been amended as follows: 

Amend the title of the application into: “AN AIRCRAFT LANDING GEAR ACOUSTIC SHIELDS”.

Amend the claims as follows: 

Claim 1. (Currently amended) [[A]]An aircraft landing gear shield assembly an aircraft landing gear and to support a first 

Claim 14. (Currently amended) [[A]] An aircraft landing gear shield assembly an aircraft landing gear and to support a first end of the aerodynamic shield, the first support bracket assembly being configured to have a first position that is fixed relative to the structural member in an x-direction, a y-direction, and a z-direction, wherein the x-direction is substantially parallel to a longitudinal direction of the structural member, wherein the y-direction is normal to the x-direction, wherein the z-direction is normal to the x-direction and normal to the y-direction, the first support bracket assembly having a first clamp that is configured to fix the first support bracket assembly relative to the structural member in the x-direction, wherein the first clamp is an end flange clamp that is adjustably coupled with a first sub-clamp and a second sub-clamp; and a second support bracket assembly that is 

Claim 16. (Currently amended) An aircraft landing gear acoustic noise reduction system  a structural member of an aircraft landing gear, the first support bracket assembly having a first clamp that is configured to fix a position of the first support bracket assembly relative to the structural member in an x-direction that is substantially parallel to a longitudinal direction of the structural member; and a second support bracket assembly that is configured to support a second end of the aerodynamic shield, to couple with the structural member, and to remain unconstrained in the x- direction relative to the structural member.

Claim 21. (Currently amended) The acoustic noise reduction system of claim 16, wherein the first support bracket assembly is configured to fix the 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior arts of record individually or in combination discloses or render obvious an aircraft landing gear shield assembly and an acoustic noise reduction system as recited in the amended claim 1, 14, and 16 above.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSRES H WOLDEMARYAM whose telephone number is (571)272-6607.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ASSRES H WOLDEMARYAM/Primary Examiner, Art Unit 3642